     Case: 1:19-cv-01999 Document #: 16 Filed: 05/22/19 Page 1 of 1 PageID #:119

                      UNITED STATES DISTRICT COURT
            FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.2.2
                                 Eastern Division

Pipe Fitters' Retirement Fund, Local 597, et al.
                                                   Plaintiff,
v.                                                              Case No.: 1:19−cv−01999
                                                                Honorable Gary Feinerman
Jennifer Cooper, et al.
                                                   Defendant.



                          NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Wednesday, May 22, 2019:


        MINUTE entry before the Honorable Gary Feinerman: Defendants' motion for
immediate dismissal [14] and [15] are denied. However, those filings, which generally
deny the complaint' allegations, will stand as Defendants' answers. Because Defendants
have answered, the Rule 55(a) defaults [13] are vacated. Plaintiff's motion for default
judgment [10] is denied. MIDP disclosures shall be served by 6/20/2019. Joint initial
status report shall be filed by 7/2/2019. Motion hearing set for 5/30/2019 [13] is stricken
and re−set for 7/9/2019 at 9:00 a.m. Mailed notice. (jjr, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
